In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
No. 14‐8003 
MOTOROLA MOBILITY LLC, 
                                                     Plaintiff‐Appellant, 

                                    v. 

AU OPTRONICS CORP., et al., 
                                                  Defendants‐Appellees. 
                       ____________________ 
                                      
     Petition for Leave to Take an Interlocutory Appeal from the 
    United States District Court for the Northern District of Illinois, 
                            Eastern Division. 
              No. 09 C 6610 — Joan B. Gottschall, Judge. 
                       ____________________ 

   SUBMITTED MARCH 13, 2014 — DECIDED MARCH 27, 2014 
                ____________________ 
   Before POSNER, KANNE, and ROVNER, Circuit Judges. 
     POSNER, Circuit Judge. This case is before us on the plain‐
tiff’s  unopposed  petition  for  leave  to  take  an  interlocutory 
appeal,  pursuant  to  28  U.S.C.  §  1292(b),  from  an  order  that 
the district judge has certified for an immediate appeal. We 
grant the petition for reasons explained below; and because 
the petition and the defendants’ response, together with the 
district judge’s opinion explaining her order and the record 
in the district court, provide an ample basis for deciding the 
2                                                      No. 14‐8003 


appeal,  we  dispense  with  further  briefing  and  with  oral  ar‐
gument. 
    Motorola  and  its  foreign  subsidiaries  buy  liquid‐crystal 
display  (LCD)  panels  and  incorporate  them  into  cellphones 
manufactured  by  either  the  parent  or  the  subsidiaries.  The 
suit  accuses  several  foreign  manufacturers  of  the  panels  of 
having violated section 1 of the Sherman Act, 15 U.S.C. § 1, 
by  agreeing  on  the  prices  to  charge  for  them.  Only  about  1 
percent of the panels were bought by, and delivered to, Mo‐
torola in the United States; the other 99 percent were bought 
by, paid for, and delivered to its foreign subsidiaries (mainly 
Chinese and Singaporean). Forty‐two percent of all the pan‐
els  were  bought  by  the  subsidiaries  and  incorporated  by 
them  into  products  that  were  then  shipped  to  Motorola  in 
the United States for resale by Motorola (which did none of 
the  manufacturing).  Another  57  percent  of  the  panels  were 
also  bought  by  the  subsidiaries,  but  were  incorporated  into 
products  that  were  sold  abroad  as  well  (42  percent  plus  57 
percent  plus  1  percent  equals  100  percent  of  the  allegedly 
price‐fixed panels). The 57 percent never entered the United 
States, so never became domestic commerce. See 15 U.S.C. §§ 
6a, 6a(1)(A). And so, as we’re about to see, they can’t possi‐
bly support the Sherman Act claim. 
    Motorola says that it “purchased over $5 billion worth of 
LCD  panels  from  cartel  members  [i.e.,  the  defendants]  for 
use in its mobile devices.” That is incorrect. All but 1 percent 
of the purchases were made by Motorola’s foreign subsidiar‐
ies, which are not plaintiffs in this litigation. 
   In response to a motion for partial summary judgment by 
the defendants, the district judge ruled that Motorola’s claim 
regarding  the  42  percent  (plus  the  57  percent,  but  we’ll  ig‐
No. 14‐8003                                                            3 


nore  that,  as  a  frivolous  element  of  Motorola’s  claim)  is 
barred  by  15  U.S.C.  §  6a(1)(A),  a  provision  of  the  Foreign 
Trade  Antitrust  Improvements  Act  that  says  that  the 
Sherman Act (only section 1 of that Act, but to simplify our 
opinion  we’ll  now  drop  that  qualification)  “shall  not  apply 
to  conduct involving  trade or commerce (other than  import 
trade or import commerce) with foreign nations unless such 
conduct has a direct, substantial, and reasonably foreseeable 
effect on trade or commerce which is not trade or commerce 
with foreign nations, or on import trade or import commerce 
with foreign nations,” and also, in either case, unless the “ef‐
fect  gives  rise  to  a  claim”  under  federal  antitrust  law.  See, 
e.g., F. Hoffman‐La Roche Ltd. v. Empagran S.A., 542 U.S. 155, 
161–62 (2004); Minn‐Chem, Inc. v. Agrium, Inc., 683 F.3d 845, 
853–54 (7th Cir. 2012) (en banc). 
    We  agree  with  the  district  judge  and  the  parties  that  in 
the language of section 1292(b) the judge’s order presents “a 
controlling  question  of  law  as  to  which  there  is  substantial 
ground  for  difference  of  opinion  and  that  an  immediate 
appeal  from  the  order  may  materially  advance  the  ultimate 
termination  of  the  litigation.”  Motorola’s  antitrust  suit 
against the defendants, now in its fifth year, is a complicated 
affair.  If  99  percent  of  the  transactions  on  which  the  suit  is 
based can be eliminated from the litigation at a stroke (the 42 
percent  at  issue  in  this  appeal  plus  the  57  percent  clearly 
barred  by  the  Foreign  Trade  Antitrust  Improvements  Act 
from challenge under the Sherman Act) before the litigation 
moves into high gear, there will be a considerable economy. 
Although  as  we’re  about  to  explain  we  think  the  district 
judge’s  ruling  correct,  there  is  room  for  a  difference  of 
opinion, as evidenced by the fact that the judge presiding at 
the multidistrict‐litigation phase of the proceeding had ruled 
4                                                         No. 14‐8003 


for Motorola on the issue of the Sherman Act’s applicability 
to  the  42  percent.  So,  as  in  Minn‐Chem,  Inc.  v.  Agrium,  Inc., 
supra,  683  F.3d  at  848,  which  also  involved  an  interlocutory 
appeal  presenting  issues  under  the  Foreign  Trade  Antitrust 
Improvements  Act,  Motorola’s  appeal  is  properly  before  us 
and we proceed to the merits. 
    If  the  defendants  conspired  to  sell  LCD  panels  to 
Motorola in the United States at inflated prices, they would 
be  subject  to  the  Sherman  Act  because  of  the  foreign  trade 
act’s exception for importing. That is the 1 percent, which is 
not  involved  in  the  appeal.  Regarding  the  42  percent, 
Motorola must show that the defendants’ price fixing of the 
panels that they sold abroad and that became components of 
cellphones imported by Motorola had “a direct, substantial, 
and  reasonably  foreseeable  effect”  on  commerce  within  the 
United  States.  There  was  (assuming  price  fixing  is  proved) 
doubtless some effect; and it was foreseen by the defendants 
if they knew that Motorola’s foreign subsidiaries intended to 
incorporate  some  of  the  panels  into  products  that  they 
would sell to Motorola in the United States. And who knows 
what  “substantial”  means  in  this  context?  But  what  is 
missing from Motorola’s case is a “direct” effect. The effect is 
indirect—or  “remote,”  the  term  used  in  Minn‐Chem,  Inc.  v. 
Agrium, Inc., supra, 683 F.3d at 856–57, to denote the kind of 
effect that the statutory requirement of directness excludes. 
    The  alleged  price  fixers  are  not  selling  the  panels  in  the 
United  States.  They  are  selling  them  abroad  to  foreign 
companies (the Motorola subsidiaries) that incorporate them 
into products that are then exported to the United States for 
resale by the parent. The effect of component price fixing on 
the  price  of  the  product  of  which  it  is  a  component  is 
No. 14‐8003                                                           5 


indirect,  compared  to  the  situation  in  Minn‐Chem,  where 
“foreign sellers allegedly created a cartel, took steps outside 
the  United  States  to  drive  the  price  up  of  a  product  that  is 
wanted  in  the  United  States,  and  then  (after  succeeding  in 
doing  so)  sold  that  product  to  U.S.  customers.”  Id.  at  860 
(emphasis  added).  It  is  closer  to  the  situation  in  which  we 
said  the  foreign  trade  act  would  block  liability  under  the 
Sherman  Act:  the  “situation  in  which  action  in  a  foreign 
country filters through many layers and finally causes a few 
ripples in the United States.” Id. 
    Motorola  contends, and at this  stage in the litigation  we 
must assume the truth of the contention,  that it determined 
what the subsidiaries paid for the LCD panels. It must have 
thought  the  price  okay,  or  it  wouldn’t  have  let  the 
subsidiaries  pay  it.  It  may  or  may  not  have  known  that  it 
was a cartel price. But we cannot see what difference any of 
this  makes.  Suppose  Motorola  had  bought  the  panels  from 
the defendants outright, then resold the panels to its foreign 
subsidiaries,  which  used  them  in  manufacturing  cellphones 
that  they  then  exported  to  the  United  States.  The  effect  on 
prices  in  the  United  States  would  be  the  same  as  if  the 
foreign subsidiaries had negotiated the price charged by the 
alleged  cartel  to  Motorola,  because  the  price  would  be  the 
same—it  would  be  the  cartel  price.  And  so  the  (indirect) 
effect on U.S. domestic commerce (the sale of the cellphones 
in the United States) would be the same. 
    Motorola’s  claim  is  upended  by  another—and 
independent—requirement  that  must  be  satisfied  for  the 
statutory  exemption  in  15  U.S.C.  §  6a(1)(A)  to  apply:  the 
“effect”  of  the  defendants’  practice  on  domestic  U.S. 
commerce must “give[] rise to” an antitrust claim. The effect 
6                                                        No. 14‐8003 


of  the  alleged  price  fixing  on  that  commerce  in  this  case  is 
mediated  by  Motorola’s  decision  on  what  price  to  charge 
U.S. consumers for the cellphones manufactured abroad that 
are  alleged  to  have  contained  a  price‐fixed  component.  No 
one  supposes  that  Motorola  could  be  sued  by  its  U.S. 
customers for an antitrust offense merely because the prices 
it charges for devices that include such components may be 
higher  than  they  would  be  were  it  not  for  the  price  fixing. 
(We say may be, not would be, because Motorola’s ability to 
pass  on  the  higher  price  to  consumers  would  depend  on 
competition  from  other  cellphones  and  on  consumer 
demand for cellphones.) So the effect in the United States of 
the  price  fixing  could  not  give  rise  to  an  antitrust  claim. 
Motorola’s claim against the defendants is based not on any 
illegality  in  the  prices  Motorola  charges  (in  which  event 
Motorola would be suing itself, as in William Gaddis’s novel 
satirizing law, A Frolic of His Own (1994)), but rather on the 
effect  of  the  alleged  price  fixing  on  Motorola’s  foreign 
subsidiaries. See F. Hoffmann‐La Roche Ltd. v. Empagran S.A., 
supra, 542 U.S. at 173–74. And as we said in the Minn‐Chem 
case,  “U.S.  antitrust  laws  are  not  to  be  used  for  injury  to 
foreign  customers.”  683  F.3d  at  858.  The  subsidiaries  are 
“foreign  customers,”  being  fully  subject  to  the  laws  of  the 
countries  in  which  they  are  incorporated  and  operate—and 
“a  corporation  is  not  entitled  to  establish  and  use  its 
affiliates’  separate  legal  existence  for  some  purposes,  yet 
have  their  separate  corporate  existence  disregarded  for  its 
own  benefit  against  third  parties.”  Disenos  Artisticos  E 
Industriales,  S.A.  v.  Costco  Wholesale  Corp.,  97  F.3d  377,  380 
(9th Cir. 1996). 
   Furthermore, derivative injury rarely gives rise to a claim 
under antitrust law, especially a claim by the owner of or an 
No. 14‐8003                                                          7 


investor  in  the  company  that  sustained  the  direct  injury. 
Mid‐State  Fertilizer  Co.  v.  Exchange  National  Bank  of  Chicago, 
877 F.2d 1333, 1335–36 (7th Cir. 1989). Such a claim would be 
redundant,  because  if  the  direct  victim  received  full 
compensation  there  would  be  no  injury  to  the  owner  or 
investor—he  or  it  would  be  as  well  off  as  if  the  antitrust 
violation  had  never  occurred.  If  Motorola’s  foreign 
subsidiaries have  been injured by violations of  the  antitrust 
laws  in  the  countries  in  which  they  do  business,  they  have 
remedies; if the remedies are inadequate, or if the countries 
don’t  have  or  don’t  enforce  antitrust  laws,  these  were  risks 
that  the  subsidiaries  (and  hence  Motorola)  assumed  by 
deciding to do business in those countries. What they didn’t 
have  if  they  overpaid  was  a  claim  under  the  Sherman  Act; 
no more does their parent. 
    But  we  don’t  want  to  rest  our  decision  entirely  on  the 
statutory  language  (the  requirement  of  a  “direct  effect”  on 
domestic  commerce  and  the  separate  requirement  that  that 
“effect”  give  rise  to  a  Sherman  Act  claim),  without 
considering  the  practical  stakes  in  the  expansive 
interpretation  urged  by  Motorola.  The  stakes  are  large  and 
cut  strongly  against  its  position.  Nothing  is  more  common 
nowadays than for products imported to the United States to 
include  components  that  the  producers  had  bought  from 
foreign  manufacturers.  See  Gregory  Tassey,  “Competing  in 
Advanced  Manufacturing:  The  Need  for  Improved  Growth 
Models and Policies,” Journal of Economic Perspectives, vol. 28, 
no. 1, p. 27, 31–35 (Winter 2014); Dick K. Nanto, “Globalized 
Supply  Chains  and  U.S.  Policy”  4–10  (Congressional  Re‐
search  Service,  CRS  Report  for  Congress,  Jan.  27,  2010), 
http://assets.opencrs.com/rpts/R40167_20100127.pdf  (visited 
March  26,  2014).  Motorola  itself  acknowledges  “that  a  sub‐
8                                                      No. 14‐8003 


stantial percentage of U.S. manufacturers utilize global sup‐
ply chains and foreign subsidiaries to effectively compete in 
the  global  economy.”  Many  foreign  manufacturers  are 
located in countries that do not have or, more commonly, do 
not  enforce  antitrust  laws,  or  whose  antitrust  laws  are  far 
more  lenient  than  ours,  especially  when  it  comes  to 
remedies. As a result, the prices of many products exported 
to  the  United  States  are  elevated  to  some  extent  by  price 
fixing or other anticompetitive acts that would be forbidden 
by  the  Sherman  Act  if  committed  in  the  United  States. 
Motorola argues that “the district court’s ruling would allow 
foreign cartelists to come to the United States” and “unfairly 
overcharge  U.S.  manufacturers.”  Not  true;  the  defendants 
did not sell in the United States and, if they were overcharg‐
ing,  they  were  overcharging  other  foreign  manufacturers—
the Motorola subsidiaries. 
    The Supreme Court has warned that rampant extraterri‐
torial application of U.S. law “creates a serious risk of inter‐
ference with a foreign nation’s ability independently to regu‐
late its own commercial affairs.” F. Hoffmann‐La Roche Ltd. v. 
Empagran S.A., supra, 542 U.S. at 165. The Foreign Trade An‐
titrust Improvements Act was intended to prevent such “un‐
reasonable interference with the sovereign authority of other 
nations.”  Id.  at  164.  The  position  for  which  Motorola 
contends  would  if  adopted  enormously  increase  the  global 
reach  of  the  Sherman  Act,  creating  friction  with  many 
foreign countries and “resent[ment at] the apparent effort of 
the  United  States  to  act  as  the  world’s  competition  police 
officer,” a primary concern motivating the foreign trade act. 
United  Phosphorus,  Ltd.  v.  Angus  Chemical  Co.,  322  F.3d  942, 
960–62  (7th  Cir.  2003)  (en  banc)  (dissenting  opinion),  over‐
No. 14‐8003                                                       9 


ruled  on  other  grounds  by  Minn‐Chem,  Inc.  v.  Agrium,  Inc., 
supra. It is a concern to which Motorola is oblivious. 
                                                        AFFIRMED.